PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD




Application Number:  15/095385 
Filing Date: April 11, 2016     
Appellant(s): Alban Dubach et al.       




_______________________________________________
Daniel J. Pereira 
For Appellant






EXAMINER'S ANSWER





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

This is in response to the appeal brief filed December 28, 2020 appealing from the Office action mailed June 12, 2020.     
  
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is  being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS 
No grounds of rejection have been withdrawn by the examiner. 
NEW GROUND(S) OF REJECTION
There are no new grounds of rejection to be reviewed by the Board. 

(2) Grounds of Rejection:
                                       
   Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 – 18 are rejected under the AIA  35 U.S.C. 103 as being unpatentable over Hasanovic et al. US 2013/0344316 A1 (Hasanovic) in view of Ishii et al. US 4,296,065 (Ishii).  

Considering claim 10 – 14 and 17 – 18, Hasanovic teaches a composite material combining: [0034] a precious metal, such as gold, platinum, palladium, or silver or an alloy containing a precious metal; [0035] and a boron-based ceramic with a melting point greater than that of said precious metal and a density at most equal to 4 g/cm3 (preferably less than 3.5 g/cm3). Further, Hasanovic teaches that an in the composite component a precious metal or an alloy of gold and aluminum in liquid form is infiltrated under pressure in a porous preform of boron carbide; [0028] which is previously sintered. Furthermore, Hasanovic teaches at [0029] that said composite material is useful in timepiece making or jewelry making. 

As to the new limitation in claim 10, requiring that the pore size distribution of the ceramic part is in micron-submicron range, Ishii teaches at [Col. 1, 22 – 25] that the first step of the disclosed method is to prepare a preliminary molding from a heat-resistant powdery material, said preliminary molding having micro pores, and being larger than and similar in shape to, the final product aimed at. Thus, rendering obvious the additional limitation in the instant claims. 

Considering claim 15, the examiner notes that in embodiment wherein the porosity of the silicon oxide (density of 2.65 g/cc) ceramic is at 30 %, when infiltrated with precious metal, such as gold (density of 19.32 g/cc); said composite components meet the requirement for the metal % weight is at least 75 % of the total weight of the composite component. 

Considering claim 16, the limitation for the composite component to manufactured by the method of claim 1, is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
(3) Response to Argument:
Appellant’s request to the Board for the reversal of the rejection of claims 10 – 18 in Office Action mailed June 12, 2020 is based on that:
A)	The combination of teachings by Hasanovic in view of Ishii is in error. 
The basic premise of the rejection is that while the Examiner acknowledged that Hasanovic does not teach silicon nitride or oxide, the Examiner believed that using the silicon nitride taught in Ishii in Hasanovic’s construction would have been obvious. However, Hasanovic clearly requires boron (nitride etc.) and as such, there would have been no motivation to change the boron-based ceramic of Hasanovic et al. on a Si3N4 or Si02 as claimed in the present application. In addition, the two disclosures are incompatible because of the different processes and requirements that Hasanovic and Ishii required.
 	In response, the examiner submits that the motivation to combine the teachings in the rejection of record flows from Ishii teaching, “producing a ceramic article having the desired shape, and no deformation in it”, Ishii at abstract. Further, Ishii teaches at [Col. 2, 28 – 31] that the ceramic materials used in the disclosure include nitrides, and oxides of boron and silicon; thus, suggesting that these materials are functional equivalents in the formation of ceramics having no deformation in regards to their intended original shape. Furthermore, as to the alleged difference in the material 
Moreover, as to Appellant’s assertion in that the two disclosures (Hasanovic and Ishii)  are incompatible because of the different processes, the examiner respectfully submits that it is unclear in the arguments presented in the Brief, what exact portion of Ishii’s disclosure, and for what reason, Ishii’s teachings would be incompatible or would render Hasanovic’s invention inoperable. Contrary to Appellant’s assertion, both processes have similar steps, such as a pre-sintering wherein micro pores are formed [Hasanovic at 0026 “partially sintered” and Ishii at Col. 2, 2 – 3 “preliminary sintered”], followed by sintering.  

Having addressed all Appellant’s arguments presented in this Appeal in regards to the rejection of claims 10 – 18 in Office Action dated June 12, 2020, the Examiner believes that the rejections should be sustained.  
   	Respectfully submitted, 
/REL/
Ricardo E. Lopez, Patent Examiner, Art Unit 1786


Conferees: 

/JENNIFER A BOYD/           Supervisory Patent Examiner, Art Unit 1786     

/CALLIE E SHOSHO/           Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                  
                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.